Thompson, Ch. J.
It is impossible to distinguish this case from that of Smith v. Spinolla. That case was decided on a sound principle, that if a foreign creditor pursues his debtor here, he is entitled to the remedy provided by our own laws. We look oniy to the course of proceedings established in our own courts. The lex loci contractus is not applicable on this motion. When the cause comes to issue, and the discharge is pleaded, it will be time enough to consider of its effect.

Per Curiam.

Motion denied.